IN THE SUPREME COURT OF THE STATE OF NEVADA


                     IN THE MATTER OF DISCIPLINE OF
                     VICKI GRECO, BAR NO. 8476.                                7"67FILED

                                                                                      APR 2 2 2016

                                                                                S




                                  ORDER IMPOSING TEMPORARY SUSPENSION
                                  This is a petition by the State Bar, through the Southern
                     Nevada Disciplinary Board,' for an order temporarily suspending attorney
                     Vicki Greco from the practice of law, pending the resolution of formal
                     disciplinary proceedings against her. The petition and supporting
                     documentation demonstrate that Greco appears to have misrepresented
                     facts and submitted false evidence in judicial proceedings and failed to
                     properly safe-keep client funds.
                                  SCR 102(4)(b) provides, in pertinent part:
                                  On the petition of bar counsel, supported by an
                                  affidavit alleging facts personally known to the
                                  affiant, which shows that an attorney appears to
                                  be posing a substantial threat of serious harm to
                                  the public, the supreme court may order, with
                                  notice as the court may prescribe, the attorney's
                                  immediate temporary suspension or may impose
                                  other conditions upon the attorney's practice.
                     In addition, SCR 102(4)(c) provides that we may place restrictions on an
                     attorney's handling of funds.



                           1 Wenote that SCR 102(4) was amended in 2015 to allow bar
                     counsel, instead of a disciplinary board, to petition for temporary
                     suspension. ADKT 506 (Order Amending Supreme Court Rules,
                     September 3, 2015). Bar counsel signed and submitted the petition as
SUPREME COURT        well.
        OF
     NEVADA


(0) (947A    adgep
                               We conclude that the documentation before us demonstrates
                that Greco poses a substantial threat of serious harm to the public, and
                that her temporary suspension is warranted under SCR 102(4)(b). We
                further conclude that Greco's handling of funds should be restricted.
                               Accordingly, attorney Vicki Greco is temporarily suspended
                from the practice of law, pending the resolution of formal disciplinary
                proceedings against her. Greco is thus precluded from accepting new
                cases and from continuing to represent existing clients pursuant to SCR
                102(4)(d). 2 In addition, pursuant to SCR 102(4)(b), (c), and (d), we impose
                the following conditions on Greco's handling of funds:
                               1. All proceeds from Greco's practice of law and all fees and
                other funds received from or on behalf of her clients shall, from the date of
                service of this order, be deposited into a trust account from which no
                withdrawals may be made by Greco except upon written approval of bar
                counsel; and
                               2. Greco is prohibited from withdrawing any funds from any
                and all accounts in any way relating to her law practice, including but not
                limited to her general and trust accounts, except upon written approval of
                bar counsel.
                               The State Bar shall immediately serve Greco with a copy of
                this order. Such service may be accomplished by personal service,
                certified mail, delivery to a person of suitable age at Greco's place of
                employment or residence, or by publication. When served on either Greco
                or a depository in which she maintains an account, this order shall


                       2 The petition filed by the Southern Nevada Disciplinary Board asks
                that we preclude Greco from continuing to represent existing clients
                immediately upon service of an order of temporary suspension. We reject
                this request.
SUPREME COURT
        OF
     NEVADA
                                                       2
(D) I947A
                  constitute an injunction against withdrawal of the proceeds except in
                  accordance with the terms of this order.          See SCR 102(4)(c). Greco shall
                  comply with the provisions of SCR 115. 3 Bar counsel shall comply with
                  SCR 121.1.
                                 It is so ORDERED. 4


                                              a-ALA cc--stRA— CC.J.
                                            Parraguirreu


                     /1 "10^     11-4-ti                       r-   a:1,Lq 43-4             J.
                  Hardesty




                  Gibbons


                  cc: C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                        John G. George
                        Chair, Southern Nevada Disciplinary Board
                        Kimberly K. Farmer, Executive Director, State Bar of Nevada
                        Perry Thompson, Admissions Office, United States Supreme Court




                             is our final disposition of this matter. Any new proceedings
                        3 This
                  involving Greco shall be docketed under a new docket number.

                        4This matter was originally docketed as confidential because a
                  formal disciplinary complaint had not yet been filed. Since we are
                  granting the petition, this matter is now open to the public. SCR 121(5).
SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A    ce